DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 10, 13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quincke EP 1419687 B1.

Independent Claim 1: Quincke discloses a harvester used by the method for controlling the ground speed of a harvester (1) comprising an engine (4) and a header (2), said method comprising: 
measuring a current ground speed (V, see box GS in the attached Quincke document); 
measuring engine speed (4, see box ES1, ES2); 
measuring header speed (2, see boxes HS1, HS2, HS3); 
increasing or decreasing said current ground speed of said harvester in response to said engine speed (see boxes ES1-ES2) and said header speed (see box B1, HS1-HS3), as per claim 1.
While Quincke fails to specifically disclose setting a maximum ground speed, the examiner takes official notice that maximum ground speed is inherent to any vehicle as established at manufacture by physical limits and/or as limited by a governor.

Independent Claim 10: Quincke discloses a harvester (1), said harvester comprising: 
a chassis (seen in Fig. 1) having an engine (4) and a plurality of wheels mounted thereon (3); 
a motive drive system (19) operatively connecting said engine with at least one of said wheels for rotation thereof; 
a header (2) attached to said chassis, said header having rotating elements (seen in Fig. 1); 
a header drive system (13) operatively connecting said engine with said header for rotation of said rotating elements;  
Atlanta #2799172 v112a control system comprising: 
an engine speed sensor for measuring engine speed (see boxes ES1, ES2 in the attached Quincke document); 
a header speed sensor for measuring rotational speed of said rotating elements (see boxes HS1-3); 
a speed sensor for measuring a current ground speed of said harvester (V, see box GS); 
an engine actuator for controlling said engine speed (45); 
a header actuator for controlling said header speed (also 13); 
a speed actuator for controlling said current ground speed of said harvester (25 sends a signal to 19); 
a controller (25) including resident software (inherent to a controller as understood in the art), said controller being in communication with said engine speed sensor, said header speed sensor, and said speed sensor for receiving signals therefrom, said controller being in communication with said actuators for sending signals thereto; 
wherein said controller and said software are adapted to control said current ground speed of said harvester in response to said engine speed (see boxes ES1-2) and said header speed (see box B1 and HS1-3), as per claim 10.

Dependent Claims 4, 13, 19-20: Quincke further discloses wherein the header (2) is mounted on the chassis (of harvester 1, as seen in Fig. 1), as per claim 19.
	However, Quincke does not specifically disclose decreasing the current ground speed if the current ground speed is greater than the maximum ground speed, as per claim 4;
	Wherein the controller is adapted to decrease the current ground speed if the current ground speed is greater than a maximum ground speed, as per claim 13;
	Wherein the header is attached to the chassis and towed thereby, as per claim 20. 
	The examiner takes official notice that it is known to one having ordinary skill in the art that the inherent nature and purpose of a maximum speed setting of a vehicle provides the ability for a controller to maintain the speed at or below the maximum speed and will control the vehicle accordingly, as per claims 4 and 13. 
	Furthermore, the examiner takes official notice that it is old and known in the harvesting art to attach a header to the front of a vehicle or, alternatively, to tow the header behind the vehicle, as per claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        July 29, 2022